255 Md. 580 (1969)
258 A.2d 410
FLETCHER, ETC. ET AL
v.
THE NATIONAL BREWING COMPANY
[No. 109, September Term, 1969.]
Court of Appeals of Maryland.
Decided November 11, 1969.
The cause was argued before HAMMOND, C.J., and BARNES, FINAN, SINGLEY, and SMITH, JJ.
Frank B. Cahn, II, with whom were Pollack, Cahn & Rosenthal on the brief, for appellants.
James R. Eyler, with whom was Benjamin C. Howard on the brief, for appellee.
PER CURIAM:
The claims in this case were grounded both on breach of warranty and on negligence. The trial court sustained a demurrer to the warranty counts and the plaintiffs appealed. The appellee moved to dismiss the appeal as taken from an interlocutory judgment. The situation is just like that in Harkins v. August, 251 Md. 108, 112 where the premature appeal was dismissed.
Appeal dismissed with costs.